Citation Nr: 0506247	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  94-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Eckart



INTRODUCTION

The veteran had service from March 1978 to March 1982 and 
from March 1983 to March 1992.  He also had reserve service.  
He died April [redacted], 1993; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1993 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for cause of 
death.  While the claim was pending the case was transferred 
to the Waco, Texas RO.  

The Board remanded this matter for further development in 
June 2001.  Such development has been completed and this 
matter is now returned to the Board for further 
consideration.  

The Board notes that the RO appears to have added the issue 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 in a January 2003 supplemental statement 
of the case (SSOC), and cited this issue in subsequent 
SSOC's.  Upon further review, the Board notes that the 
appellant never raised or appealed such a claim, nor was a 
claim for entitlement to such benefits ever adjudicated by 
the RO in a rating decision.  Therefore, the Board is without 
jurisdiction to address this particular issue.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1993.  The cause of death 
was a self-inflicted gunshot wound.  

2.  At the time of his death, service connection was in not 
effect for any disability.  

3.  A disability related to active military service was not 
the principal or a contributory cause of death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I), withdrawn and reissued, 18 Vet. App. 
112, (June 24, 2004) (Pelegrini II).  held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The appellant was notified, by 
means of the discussion in a November 1993 rating, March 1994 
statement of the case (SOC), November 1998 supplemental 
statement of the case (SSOC), January 2003 SSOC, October 2003 
SSOC, and January 2004 SSOC of the applicable law and reasons 
for the denial of her claim.  In letters dated in August 
2001, November 2001, April 2003 and April 2004, the RO 
advised the appellant of the VCAA and of the responsibilities 
of the VA and the claimant are in developing the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

Here, the RO obtained service medical records, some reserve 
records, the death certificate, a lay statement, the police 
report and coroner's records.  The matter was remanded by the 
Board in June 2001 for further development,  In an August 
2001 letter, the RO advised the appellant in very specific 
terms as to what evidence was needed to be provided by her in 
order for the RO to comply with the remand.  The appellant 
did not fully provided all the information requested by the 
RO, including lay statements from several individuals who had 
been cited by her as witnesses.  The RO repeatedly attempted 
to obtain the veteran's complete reserve records, but was 
advised that no further medical records were available.  The 
RO also received negative responses in attempts to obtain 
certain mental health records from the NPRC.  The appellant 
was also provided the opportunity to submit another statement 
from a witness, who previously had provided a lay statement, 
but she failed to do so.  There is no indication that there 
are any outstanding medical records or other information 
available that are relevant to this appeal.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2).  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notices provided 
to the appellant on August 2001 and thereafter were not given 
prior to the first AOJ adjudications of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices. 

Cause of Death

The appellant contends that the veteran's death from a self-
inflicted gunshot wound was due to service.  She alleges that 
he committed suicide as a result of depression that began in 
the military and was precipitated by being discharged from 
the Marine Corps due to a reduction in forces.  She also 
observed that the veteran was sent to Korea with his reserve 
unit from March 28, 1993 to around April 4, 1993, and killed 
himself less than two weeks after he returned.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
they are manifested to a compensable degree within the 
initial post service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's death certificate states that the veteran was 
found dead in his home on April [redacted], 1993.  The cause of death 
was a self-inflicted gunshot wound.  

Available service records do not show active treatment for 
any psychiatric complaints, but do reveal repeated instances 
where the veteran had acknowledged nervousness.  On reports 
of medical history accompanying dental examinations, he 
checked "yes" to nervousness in March 1989, November 1989, 
March 1990 and April 1991.  On reports of medical history 
accompanying periodic physical examinations, he checked 
"yes" to depression or excessive worry in January 1986, 
November 1989 and January 1992.  The corresponding physical 
examination reports were negative for abnormal psychiatric 
findings.  The January 1992 medical history report 
specifically notes that the veteran's endorsement of 
depression or excessive worry and of nervous trouble of any 
sort were said to happen in relation to domestic problems, 
and were not deemed as chronic.  

The reserve records primarily consist of an August 1992 
enlistment examination and report of medical history, in 
which the veteran denied having nervous trouble of any sort, 
depression or excessive worry or frequent trouble sleeping.  
The August 1992 examination revealed a normal psychiatric 
examination.  Another August 1992 prescreening examination 
revealed that the veteran denied having ever been treated for 
a mental condition.  No other reserve records with pertinent 
information were available after numerous attempts were made 
to obtain them.  

Although the appellant has indicated that she and the veteran 
received counseling at the Marine Corps Logistics Base in 
Albany, Georgia, in December 1989 the National Personnel 
Records Center advised that no mental health records were 
listed in their indexes.  Attempts to obtain additional 
records yielded negative responses.  

The appellant described a fellow service member, Msgt. J.W., 
as a lay witness who was aware of the veteran's mental status 
prior to his discharge from service.  A statement from this 
witness was submitted in March 1995, wherein he described 
observing the veteran's demeanor change over time from a 
"can-do" attitude to somewhat reserved around June 1991, to 
very depressed prior to separation.  

The police report from the date of the veteran's suicide in 
April 1993 reflects that the reporting officer (R/O) had 
responded to a call from the veteran's neighbor and stating 
that the veteran had shot himself.  The R/O arrived at the 
veteran's house and was met by the neighbor and the 
appellant. Upon entering the house, the R/O noted that it had 
been ransacked from one end to the other.  The veteran was 
found in a bedroom with a single gunshot wound to the head.  
The appellant had just returned home from an Easter visit to 
her parents in another state, and the veteran had mentioned 
that he had demolished the house, so appellant came to the 
house with her neighbor for security reasons.  They had 
entered the house, and after inspecting the damage from the 
demolishment, the neighbor found the veteran's body.  
Appellant advised the R/O that the veteran had been having a 
problem adjusting to civilian life after he was discharged 
from the Marine Corps.  He had been in the service for 13 
years.  She also stated that the family had been having 
financial difficulties due to the holidays.  The officers at 
the scene took possession of a 38-caliber revolver.  The 
incident was reported as a suicide, and the date of the 
incident spanned from April [redacted], 1993 to April [redacted], 1993.  

The coroner's report and associated records regarding the 
veteran's death reflects that the veteran had been having 
periods of depression for long time after leaving military 
service.  He was not allowed to reenlist after his last 
enlistment ended.  He had 13 years of service.  He had 
attempted or threatened to shoot himself before appellant 
left to go visit her parents out of state.  He would not go, 
but called her about 3 times after she arrived at her parents 
and was upset.  On his last call, he told her that the house 
was messed up and when she got home, to file for bankruptcy 
and divorce.  He told her he would be gone when she got back 
and if she needed to find him, to contact his father.  When 
the appellant arrived, all the furniture in the house was 
destroyed and clothing and other items were scattered on the 
floor.  The veteran was noted to have last been seen alive on 
April [redacted], 1993 and he was found dead on April [redacted], 1993.  The 
cause of death was a gunshot wound to the right temple 
(head).  The precipitating illness was depression, and he was 
said not to have a doctor.  Blood toxicology results from 
July 1993 revealed no evidence of drugs or alcohol in the 
bloodstream.  

A witness statement contained in the coroner's records 
indicated that the veteran had talked to a friend on April 
[redacted], 1993, and threatened suicide by planning to move his 
truck in the garage and asphyxiate himself by carbon 
monoxide.  He also told the friend he had a gun and indicated 
that he had accidentally fired it in the house earlier.  The 
friend indicated that he made six calls to people close to 
the veteran asking for someone to check on him, because he 
feared the veteran was serious about his threats.  

A private hospital record from April [redacted], 1993 reflects that 
the veteran was taken to that hospital dead on arrival, with 
cardiac arrest unexplained noted in the available records.  

Upon review of the evidence, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The veteran was not service connected for any 
disabilities at the time of his death.  No records were 
obtained showing treatment for psychiatric problems while the 
veteran was on active duty, to include any active duty for 
training in the reserves.  

The first medical evidence showing that the veteran had 
depression are the records in April 1993 documenting his 
suicide itself.  Although the veteran did at times endorse 
feelings of nervousness, depression or excessive worry in 
reports of medical history during physical examinations in 
the service, there are no records of any objective findings 
of a psychiatric disorder during service or during the 
initial post service year which could provide a basis for 
finding the veteran had clinical depression during that time.  

The Board has noted the appellant's assertions that her 
husband's death was related to service.  A layperson is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no competent medical 
evidence that links his death to any event or injury in 
service. 38 C.F.R. § 3.159(a)(1).  In the absence of any 
evidence which links the veteran's death to service, the 
appellant's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


